Title: Wilson Cary Nicholas to Thomas Jefferson, 18 July 1809
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          My Dear Sir Warren July 18. 1809
          But for Macon, who thinks no man honest or independent, who does not abuse his friends, the law to permit letters from you to be franked wou’d have had an unnanimous vote, notwithstanding his opposition the vote was nearly so.
          There was no opportunity to mention the prosecutions while I stayed in Washington, I had several conversations with Granger, his recollection of the circumstances did not correspond with yours precisely, particularly as to the time of your interference to stop the prosecutions in Connecticut; and from what he did say, I found he was under an impression, that it was believed by some of those who had some agency in directing them, that altho’ you did not direct the commencement of them, you had no objection to their being carried on. This was rather an inference from what he did say than a positive declaration—this imposed upon me great caution & reserve, he promised to put upon paper what he thought wou’d be satisfactory every where, I called upon him the day before I left Washington to see what he had written, when he said he had been so much occupied (in attending Monroe’s suit) that he had not been able to do it, but that he wou’d make a publication in Smiths paper, without his name, but one that wou’d have equal authority, that wou’d satisfy the public and wou’d be acceptable in Connecticut. I thought this cou’d do no harm and might do good, but avoided every thing that might in any degree make you responsible for it, or that cou’d in any manner justify a belief that it was done at your instance. The papers mention that J. R. made a report the last moment of the Session according to his custom, what it was I do not understand. I beg you to be assured I felt upon this occasion, as I do upon all others interesting to you the utmost anxiety to render you service; but from its delicacy I feared to stir in it, my caution was the greater because I have not full confidence in Granger.
          I am Dear Sir Yours most sincerely W. C. Nicholas
        